


110 HR 3629 IH: Providing Tax Fairness for Service

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3629
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Space introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for
		  4 years the election to include combat pay as earned income for purposes of the
		  earned income credit and the use of qualified mortgage bonds to finance
		  residences for veterans without regard to first-time homebuyer
		  requirement.
	
	
		1.Short titleThis Act may be cited as the
			 Providing Tax Fairness for Service
			 Members and Veterans Act of 2007.
		2.4-year extension
			 of election to include combat pay as earned income for purposes of earned
			 income credit
			(a)In
			 generalSubclause (II) of section 32(c)(2)(B)(vi) of the Internal
			 Revenue Code of 1986 is amended by striking January 1, 2008 and
			 inserting January 1, 2012.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years ending after December 31, 2007.
			3.4-year extension
			 of use of qualified mortgage bonds to finance residences for veterans without
			 regard to first-time homebuyer requirement
			(a)In
			 generalSubparagraph (D) of
			 section 143(d)(2) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2008 and inserting January 1,
			 2012.
			(b)Effective
			 dateThe amendment made by this section shall apply to bonds
			 issued after December 31, 2007.
			
